IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-50043
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARMELO RANGEL,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. DR-99-CR-544(1)
                        --------------------
                            June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Carmelo Rangel has filed a motion to

withdraw and a brief as required by Anders v. California, 386

U.S. 738, 744 (1967).   Rangel has received a copy of counsel’s

motion and brief but has not filed a response.   Our independent

review of counsel’s brief and the record discloses no

nonfrivolous issue.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.